
	
		I
		111th CONGRESS
		2d Session
		H. R. 5511
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to codify the
		  Transaction Account Guarantee Program of the Federal Deposit Insurance
		  Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Transaction Account Guarantee Program
			 Act of 2010.
		2.Transaction
			 Account Guarantee ProgramThe
			 Federal Deposit Insurance Act is amended by adding at the end the following new
			 section:
			
				51.Transaction
				Account Guarantee Program
					(a)EstablishmentThere is hereby established the Transaction
				Account Guarantee Program to provide a full guarantee for funds held in
				noninterest-bearing transaction accounts of insured depository institutions
				participating in the TAG Program.
					(b)Guarantee in
				addition to deposit insuranceThe guarantee provided for under
				the TAG Program is separate, and in addition to, any deposit insurance provided
				with respect to such funds under this Act.
					(c)Opting-In to the
				TAG Program
						(1)In
				generalAn insured depository institution that wishes to
				participate in the TAG Program shall submit an application to the Corporation
				in such form and manner and containing such information as the Corporation may
				require. The Corporation shall accept all such applications that do not
				otherwise conflict with the provisions of this section.
						(2)Minimum 6-month
				participation periodAn insured depository institution that
				opts-in to the TAG Program may not opt-out of the program during the 6-month
				period beginning on the date on which the such institution opts-in to the TAG
				Program.
						(3)Waiting period
				after opting-outAn insured depository institution may not apply
				to participate in the TAG Program if such institution has opted-out of the TAG
				Program during the previous 6-month period.
						(d)Opt-Out
				requirements
						(1)In
				generalAn insured depository
				institution may opt-out of the TAG Program by providing notice to the
				Corporation in such form and manner and containing such information as the
				Corporation may require.
						(2)Customer notice
				requirementAn insured
				depository institution that chooses to opt-out of the TAG Program shall notify
				each person with a noninterest-bearing transaction account with the institution
				that the institution is opting-out of the TAG Program.
						(e)Assessments
						(1)In
				generalThe Corporation shall levy assessments on those insured
				depository institutions participating in the TAG Program.
						(2)Risk-based
				assessment systemIn levying assessments under paragraph (1), the
				Corporation shall levy higher assessments on those insured depository
				institutions that the Corporation determines present a higher risk that the
				Corporation will incur a loss under the TAG Program with respect to such
				institutions.
						(3)Amount of
				assessmentThe Corporation shall set the amount of assessments
				made under paragraph (1) at a level such that the aggregate amount of all
				assessments is sufficient to cover the estimated amount of payments made by the
				Corporation by reason of guarantees made under the TAG Program.
						(f)RulemakingThe
				Corporation shall issue such regulations as are necessary to carry out the
				provisions of this section.
					(g)DefinitionsFor
				purposes of this section:
						(1)Noninterest-bearing
				transaction accountThe term
				noninterest-bearing transaction account means—
							(A)a transaction
				account with respect to which interest is neither accrued nor paid and on which
				the insured depository institution does not reserve the right to require
				advance notice of an intended withdrawal;
							(B)accounts commonly known as Interest on
				Lawyers Trust Accounts, or functionally equivalent accounts; and
							(C)negotiable order
				of withdrawal accounts with interest rates no higher than 0.50 percent, if the
				insured depository institution at which the account is held has committed to
				maintain the interest rate at or below 0.50 percent.
							(2)TAG
				ProgramThe term TAG
				Program means the Transaction Account Guarantee Program established
				under subsection
				(a).
						.
		
